Citation Nr: 1214898	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to an increased disability rating in excess of 30 percent for right knee total knee replacement status post medial meniscectomy with residual scars.

3.  Entitlement to an increased disability rating in excess of 10 percent for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to September 1971.

The issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no point during the rating period did the Veteran's right knee manifest with chronic residuals consisting of severe painful motion or weakness in the affected extremity, limitation of extension of the leg to 30 degrees, or ankylosis.

2.  Throughout the rating period, the Veteran's right knee manifested with extension to 0 degrees with minimal pain that did not affect the range of motion findings.  

3.  Throughout the rating period, the Veteran's right knee manifested with slight lateral instability.  

4.  The Veteran's scars did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for right knee total knee replacement status post medial meniscectomy with residual scars in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).

2.  The criteria for an increased disability rating for right knee instability in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated May 2005 and January 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2008 and November 2010 to address the level of disability of the Veteran's right knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

Increased Rating - Right Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Residuals of Total Right Knee Replacement

The Veteran's residuals of the right total knee replacement are rated under Diagnostic Code 5055 for knee replacement.  Under that regulation, the minimum rating is 30 percent.  Knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent disability rating.  For one year following implantation of the prosthesis, a 100 percent disability rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion, must be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating.  Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating.  Diagnostic Code 5256 addresses ankylosis of the knee.  38 C.F.R. § 4.71a.

The Board will not address the period from March 2008 to May 2009 as the Veteran has a temporary total evaluation during that time period.  As the Veteran cannot receive an increased rating for that period, there is no need to address the Veteran's symptoms during that time. 

A December 2004 private treatment record showed range of motion from 0 to 126 degrees with some pain with movement of his right knee.  

A July 2006 VA treatment record showed range of motion of 0 to 130 degrees.  The examination revealed moderately severe degenerative joint disease, tricompartmental.  

The Veteran was afforded a VA examination in April 2008.  The examiner noted intermittent use of a can for walking.  He found no incapacitating episodes.  He did note stiffness of the right knee, but no deformity, giving way, instability, pain, or weakness.  Physical examination revealed range of motion from 0 to 100 degrees active motion against gravity with no pain or additional limitation of motion noted on repetitive use.  The examiner diagnosed right knee degenerative joint disease status post total knee replacement.  

In April 2005, a VA examiner noted range of motion within normal limits with no crepitus, open lesions, or erythema.  A January 2006 VA treatment record shows complaints of pain and swelling with long walking or standing.  The examiner found crepitation, but noted good full range of motion.  In May 2006, the Veteran reported morning pain and stiffness, but the examiner found the lower extremities to be normal.  In an October 2006 VA treatment record, the Veteran noted pain and stiffness in the right knee.  The examiner noted the lower extremities as normal with full range of motion in spite of complaints of pain.  In an October 2007 VA treatment record, the Veteran again noted pain and stiffness in the right knee.  The examiner noted right knee arthritic changes with full range of motion and no swelling or crepitus.    

The Veteran was afforded a VA examination in November 2010.  At that time, the Veteran complained knee pain requiring a brace at night as well as occasional swelling.  The Veteran used no canes or other ambulatory aids.  He noted no flare-ups or incapacitating episodes.  He also noted no limitations of activities of daily living.  He noted the knee in good alignment.  Range of motion was measured from 0 to 120 degrees both active and passive and against resistance.  The examiner noted no pain, fatigue, weakness, or incoordination with repetitive motion.  The Veteran's gait was normal.  X-rays showed right knee prosthesis placement without radiographic evidence of hardware loosening or fracture.  

To receive an increased rating, the evidence must show chronic residuals consisting of severe painful motion or weakness in the affected extremity, limitation of extension of the leg to 30 degrees, or ankylosis.  The record at no point shows ankylosis of the right knee or limitation of extension of the leg to 30 degrees.  The Veteran's range of motion consistently showed extension to 0 degrees.  Additionally, the record does not indicate severe painful motion or weakness of the right knee.  Although the Veteran reported some pain in the right knee, the pain did not manifest to a severe level.  The Veteran's complaints of pain had no impact on his range of motion or activities of daily living.  Therefore, the Board finds that the Veteran is not entitled to an increased disability rating for residuals of the right total knee replacement.

The Board notes that the April 2008 and November 2010 VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The examiners noted minimal pain during the evaluations, and addressed any additional limitation due to pain.  The April 2008 examiner specifically found no pain or additional limitation of motion noted on repetitive use.  The November 2011 examiner specifically noted no pain, fatigue, weakness, or incoordination with repetitive motion.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.
The Board acknowledges the Veteran's competent lay statements that he experiences pain and limitation due to his right knee that interfere with his functional abilities.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their findings.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 30 percent for the Veteran's low residuals of a total right knee replacement.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Instability

The Veteran's instability of the right knee is also rated under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under that regulation slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

A January 2006 VA treatment record noted locking and giving way if not careful.  The examiner noted a positive anterior and posterior drawer test compared to the left knee.  A July 2006 examination found the Veteran's knee stable to varus and valgus stress testing.  A November 2007 private treatment record shows a history of two major right knee surgeries resulting in an unstable and painful right knee.  

The Veteran was afforded a VA examination in April 2008.  At that time, the Veteran noted no episodes of dislocation, subluxation, or instability.  The examiner also noted no instability.  

The Veteran was afforded another VA examination in November 2010.  The examiner noted a 1+ laxity with varus and valgus stress testing both in extension and in 30 degrees of flexion.  He had a positive Lachman's and anterior drawer consistent with his total knee replacement.  The examiner noted residual laxity.

To receive a disability rating in excess of 10 percent, the evidence must show moderate recurrent subluxation or lateral instability.  The evidence does not indicate moderate instability.  The Veteran's instability has been intermittent.  The Veteran noted giving way in January 2006, yet in July 2006 the Veteran's knee was noted as stable.  In November 2007, the examiner noted an unstable right knee, yet again in April 2008 the examination revealed no instability or subluxation.  In November 2011, the examiner once again noted residual laxity.  The record is silent regarding any falls as a result of the Veteran's instability.  Therefore, the Board finds that the Veteran's instability shows only mild intermittent instability.  A disability rating in excess of 10 percent for instability of the right knee is not warranted.  

Scars

The Board must consider whether a separate evaluation for scarring of the right knee is warranted.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

Under the applicable (earlier) regulations, to receive a disability rating for scars of the right knee, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

The Veteran was afforded a VA examination in November 2010.  The examiner noted multiple surgical scars about the right knee, anteriorly, medially, and laterally.  Specifically he noted a midline anterior incision from his total knee replacement measuring 6 inches in length and .25 inches in width.  It was described as healed, non-tender, non-adherent to underlying tissue, slightly raised, but not keloid, and hypopigmented.  He noted no effusion.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars of the right knee.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's right knee disability are instability, pain, and limitation of motion, which are included in the schedular rating criteria.  VA ratings take into account industrial impairment and there is not sufficient evidence to suggest that the disability is worse than the currently assigned ratings.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for right knee total knee replacement status post medial meniscectomy with residual scars is denied.

Entitlement to an increased disability rating in excess of 10 percent for instability of the right knee is denied.


REMAND

The Veteran was afforded a VA examination in April 2008 to determine if his current left shoulder disability is causally or etiologically related to service.  The Veteran currently asserts that the VA examiner was confused several times during the examination and specifically could not remember which shoulder she was to be examining.  The Board acknowledges that, although the examiner noted a left shoulder disability in the medical history and in her conclusion, the examiner specifically notes right shoulder findings during the physical examination.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  As the examiner's opinion appears to have been partially based on physical findings from the incorrect shoulder, the Board finds that the current examination in inadequate.  Therefore, a new VA examination and nexus opinion is required before a decision on the merits may be made. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination with a different VA examiner.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed left shoulder disability had its onset during or was caused by service?  The examiner should specifically address the Veteran's assertions that his disability is due to parachute landing injuries.

A complete rationale for any opinion offered should be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a left shoulder disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


